                 Case 2:19-cv-00393-MJP Document 30 Filed 06/10/20 Page 1 of 3



 1                                                    THE HONORABLE MARSHA J. PECHMAN
 2

 3

 4

 5

 6
                                   UNITED STATES DISTRICT COURT
 7                                WESTERN DISTRICT OF WASHINGTON
                                            AT SEATTLE
 8

 9
     JOELL MAYORAL,                                      Civil Action No.: 2:19-CV-00393-MJP
10
                     Plaintiff,                          STIPULATION AND ORDER OF
11                                                       DISMISSAL
            v.
12
     SAFELITE FULFILLMENT, INC.,
13
                     Defendant.
14

15
                                             STIPULATION
16
            IT IS HEREBY STIPULATED by counsel for the parties hereto that all claims in this
17
     action shall be dismissed with prejudice and without costs.
18
            DATED this 10th day of June, 2020.
19
20

21
                                                    Respectfully submitted,
22
                                                    /s/ Aubrie D. Hicks ___________
23                                                  Aubrie D. Hicks (WSBA #46446)
                                                    Dobson Hicks, PLLC
24                                                  2150 N. 107th St., Ste. 440
25                                                  Seattle, WA 98133
                                                    Tel: (206) 492-5183
26                                                  Fax: (206) 691-8709
                                                    E-mail: aubrie@dobsonhicks.com
27
                                                                     BAKER & HOSTETLER LLP
      STIPULATED DISMISSAL WITH PREJUDICE                            999 Third Avenue, Suite 3600
      CIVIL ACTION NO.: 2:19-CV-00393-MJP                            Seattle, WA 98104-4040
                                                                     Telephone: (206) 332-1380
             Case 2:19-cv-00393-MJP Document 30 Filed 06/10/20 Page 2 of 3



 1
                                          Attorney for Plaintiff Joell Mayoral
 2

 3
                                          /s/ Jennifer E. Edwards
 4
                                          Jennifer E. Edwards, (Pro Hac Vice)
 5                                        Baker & Hostetler LLP
                                          200 Civic Center Drive
 6                                        Suite 1200
                                          Columbus, OH 43215-4138
 7                                        Tel: 614.228.1541
                                          Fax: 614.462.2616
 8                                        E-mail: jedwards@bakerlaw.com

 9                                        /s/ Alexa E. Cellier____________
                                          Alexa E. Cellier (Pro Hac Vice)
10                                        Baker & Hostetler LLP
                                          200 Civic Ctr. Dr., Ste. 1200
11                                        Columbus, OH 43215
                                          Tel: (614) 462-4708
12                                        Fax: (614) 462-2616
                                          E-mail: acellier@bakerlaw.com
13
                                          /s/ James R. Morrison              _
14                                        James R. Morrison, (WSBA No. 43043)
                                          Baker & Hostetler LLP
15                                        999 Third Avenue, Suite 3600
                                          Seattle, WA 98104-4040
16                                        Tel: (206) 332-1380
                                          Fax: (206) 624-7317
17                                        E-mail: jmorrison@bakerlaw.com

18                                        Attorneys for Defendant
                                          SAFELITE FULFILLMENT, INC.
19
           PURSUANT TO STIPULATION, IT IS SO ORDERED.
20
     DATED: June 10, 2020.
21

22

23

24
                                               A
                                               Marsha J. Pechman
                                               United States District Judge
25

26

27
                                                            BAKER & HOSTETLER LLP
     -2-                                                    999 Third Avenue, Suite 3600
     STIPULATED DISMISSAL WITH PREJUDICE                    Seattle, WA 98104-4040
     CIVIL ACTION NO.: 2:19-CV-00393-MJP                    Telephone: (206) 332-1380
           Case 2:19-cv-00393-MJP Document 30 Filed 06/10/20 Page 3 of 3



 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27
                                                      BAKER & HOSTETLER LLP
     -3-                                              999 Third Avenue, Suite 3600
     STIPULATED DISMISSAL WITH PREJUDICE              Seattle, WA 98104-4040
     CIVIL ACTION NO.: 2:19-CV-00393-MJP              Telephone: (206) 332-1380
